Citation Nr: 1021916	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-33 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION


The Veteran had active service from June 1968 to January 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 decision by the Department 
of Veterans Affairs (VA) Nashville, Tennessee Regional Office 
(RO). 


FINDING OF FACT

During the course of the Veteran's appeal, his service-
connected PTSD has been manifested by panic attacks, sleep 
impairment, and depression, but not by impairment in memory 
or judgment, circumstantial speech, or a flattened affect.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.41, 
4.130, Diagnostic Code (DC) 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor.  
38 C.F.R. §§ 4.2, 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, where service connection has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Court of Appeal for Veterans Claims (Court) has also held 
that, in a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board further acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following matter is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

A review of the Veteran's claim is instructive.  The Veteran 
first filed for service connection for PTSD in September 
2005.  His claim was denied in February 2006, as his stressor 
had not been verified and there was no showing that he was 
suffering from PTSD.  After further development cured both of 
these defects, service connection for PTSD was granted at a 
30 percent rate in a July 2007 decision.  The Veteran 
thereafter filed a Notice of Disagreement seeking an 
increased rating.  Rather than issuing a Statement of the 
Case, the RO issued another rating decision in February 2008 
confirming its earlier decision.  The Veteran again filed a 
Notice of Disagreement, and a Statement of the Case was 
issued in October 2008.  The Veteran filed a timely 
substantive appeal, and his case is now before the Board.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
rating is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  In addition, in 
Mittleider v. West, 11 Vet. App. 181 (1998), the U.S. Court 
of Appeals for Veterans Claims (Court) held that VA 
regulations require that when the symptoms and/or degree of 
impairment due to a veteran's service-connected psychiatric 
disability cannot be distinguished from any other diagnosed 
psychiatric disorders, VA must consider all psychiatric 
symptoms in the adjudication of the claim.

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a 
mental disorder should conform to DSM-IV.  See 38 C.F.R. 
§ 4,125(a).  Diagnoses many times will include an Axis V 
diagnosis, or a Global Assessment of Functioning (GAF) score.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994). 

A GAF score of 51 to 60 is defined as moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  A GAF score of 41 to 
50 indicates that the examinee has serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g. no friends, unable to keep a 
job).  A GAF score of 31 to 40 indicates that the examinee 
has some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g. depressed 
person avoid friends, neglects family, and is unable to 
work).

When all the evidence is assembled, the determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with a veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Again, the Veteran states that his service-connected PTSD is 
more severe than the 30 percent rating that has been 
assigned.  For the reasons that follow, however, the Board 
finds that the 30 percent rating assigned is appropriate.  

The claims file contains evidence from multiple sources, 
including the Veteran's treatment at the Chattanooga Vet 
Center, his mental health consultations with VA personnel, 
his VA PTSD examination, and a summary of his treatment from 
a private psychologist.  This evidence is presented in 
chronological order.

The Veteran first sought treatment for his PTSD from the 
Chattanooga Vet Center in 2005.  An intake form compiled at 
that time is informative, for though it does not include a 
diagnosis or a GAF score, it nonetheless notes the Veteran's 
mental status.  On the intake form, the Veteran's appearance 
was noted as neat while his manner was friendly and 
cooperative.  He was oriented to time, place, and person, and 
his speech was appropriate.  His memory function was deemed 
to be normal and his judgment fair.  The Veteran's affect was 
appropriate.  He did not complain of suffering from delusions 
or hallucinations.  Though the Veteran complained of suicidal 
ideation in the past, he was not suffering from any at that 
time.  He further complained of suffering from sleep 
disturbances.  

The Veteran was first seen by VA mental health counselors in 
February 2006.  At the Veteran's first appointment, a VA 
counselor noted that the Veteran had been retired from the 
automotive industry for 10 years.  The Veteran also reported 
suffering from nightmares and sleep disturbances.  The 
counselor described the Veteran as being alert and oriented 
to person, place, and time.  He was cleanly dressed.  The 
Veteran's affect was bright, open and responsive.  He denied 
suicidal ideation.  The counselor stated that the Veteran had 
no tangential, circumstantial, delusional or psychotic though 
process during the interview.  His insight and judgment were 
deemed to be grossly intact.  The counselor noted that the 
Veteran claimed to be diagnosed as suffering from PTSD, but 
the counselor himself did not diagnose the Veteran as 
suffering from PTSD.  The counselor did assign a GAF score of 
55.  

The Veteran's next counseling session in September 2006 
resulted in similar findings.  The therapist at that session 
noted that the Veteran's affect was bright, open and 
responsive, and appropriate to the topic and setting. The 
Veteran again denied suicidal ideation.  He had no 
tangential, circumstantial, delusions, or psychotic thought 
process.  His insight and judgment were grossly intact.  A 
GAF score of 55 was again noted.  

The Veteran underwent a VA PTSD examination in June 2007.  At 
that examination, the Veteran reported suffering from panic 
attacks and sleep disturbances.  The Veteran also stated that 
he avoided crowded situations and preferred to be by himself.  

The results of the mental status examination were similar to 
past reports.  The examiner described the Veteran's 
appearance as clean, though in need of a shave.  His speech 
was unremarkable.  The Veteran's attitude toward the examiner 
was cooperative but irritated and guarded.  His affect was 
full, and his mood was anxious and depressed.  The Veteran 
was oriented to person, time, and place.  His thought process 
was unremarkable, though his thought content included 
paranoid ideation.  The Veteran was not suffering from 
delusions or hallucinations, and he understood the outcome of 
his behavior.  Though the Veteran did not have obsessive or 
ritualistic behavior, he did report suffering from panic 
attacks.  Though he reported a history of suicidal thoughts, 
these were more pronounced after his returning from Vietnam. 
He was able to maintain his personal hygiene, and had no 
problem with activities of daily living.  His remote, recent, 
and immediate memory were all normal.  

The examiner diagnosed the Veteran as suffering from PTSD and 
assigned a GAF score of 48.  The examiner noted that the 
Veteran had difficulty in maintaining relationships with 
others.  He had a strained relationship with his family and 
no close friends.  The examiner concluded that the Veteran 
had total occupational and social impairment due to his PTSD.

Subsequent VA psychiatric notes are less detailed than 
previous notes.  A July 2007 note described the Veteran as 
calm and cooperative.  His speech was clear, and his affect 
was congruent.  His mood was described as depressed.  He had 
no suicidal or homicidal ideation, and his thought processes 
described as goal oriented.  The Veteran continued to 
complain of panic attacks and sleep disturbances.  No GAF 
score was assigned.  An August 2007 note described the 
Veteran's mood as euthymic with a full affect.  His thought 
process and content was described as perseverative.  

In a November 2007 note, the Veteran was described as having 
difficulty getting motivated to leave the house.  His 
appearance at this appointment was clean and neat.  His mood 
was euthymic, his affect congruent.  His thought process and 
content were coherent, and the Veteran denied any suicidal or 
homicidal thoughts, plans or intent.  Again, no GAF score was 
assigned.  

In an August 2008 mental health appointment, the Veteran 
described the sleeping problems from which he was still 
suffering.  He also described being depressed.  The Veteran 
stated that though he once had suicidal ideation, he no 
longer had such thoughts.  The psychiatrist described the 
Veteran as being appropriately attired and cooperative.  His 
speech was normal, and his mood was dysphoric.  His affect 
was congruent to his mood.  His thought process was goal 
oriented, and his thought content was non-delusional.  He was 
alert and oriented to person, time, and place.  There was no 
evidence of hallucinations, and his insight and judgment were 
adequate.  The psychiatrist assigned a GAF score of 55.  

Most recently, the Veteran provided VA with a letter from his 
private psychologist, Dr. Munson.  In his September 2008 
letter, Dr. Munson stated that he met with the Veteran four 
times in the summer of 2008.  He stated that the Veteran 
twice completed the Minnesota Multiphastic Personality 
Inventory as part of his treatment.  Dr. Munson stated, 
however, that the results of these tests could be invalid, as 
the Veteran's responses were too extreme and unlikely.  Dr. 
Munson stated that the Veteran could have been confused, 
psychotic, or simply exaggerating.  Dr. Munson stated that 
the Veteran's responses may have been consistent with a 
psychotic diagnosis - specifically paranoid schizophrenia - 
but such a diagnosis would not be supported by his history or 
personal presentation.  Dr. Munson reported that the Veteran 
did not have hallucinations, delusions, grossly disorganized 
behavior, or hospitalizations consistent with such a 
diagnosis.  Dr. Munson confirmed the Veteran's PTSD diagnosis 
but did not assign a GAF score.  

Based on the foregoing, the Board concludes that the 30 
percent rating assigned is appropriate.  Again, a 30 percent 
rating is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss.  38 C.F.R. § 4.130, DC 9411As reported 
above, the Veteran displays many of these symptoms.  He has 
consistently reported suffering from sleep impairment, 
depression, anxiety, and panic attacks, thus closely 
approximating the symptoms described in the 30 percent 
rating.  

A higher 50 percent rating would be warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  
The Board notes that while the Veteran does have a difficulty 
in maintaining effective work and social relationships, he 
displays few others of these symptoms.  His affect has 
consistently been described as full and congruent.  His 
memory has been described as normal, as have been his 
judgment and thinking.  Overall, his symptoms more closely 
approximate the 30 percent rating than the 50 percent rating.  
Also, as his symptoms have remained relatively consistent 
over the appeals period, staged ratings are inappropriate.  

The Board notes the findings of the June 2007 VA examination 
describing the Veteran as having total occupational and 
social impairment due to his PTSD.  This finding, however, is 
outweighed by contrary information both in that examination 
itself and in the other evidence in the claims folder.  The 
examination reported that the Veteran's relationship with his 
family was strained, but not non-existent.  The Veteran 
himself in that examination alternatively reported having no 
friends and having friends who were Veterans.  The other 
evidence associated with the Veteran's claims file describes 
the Veteran as living in relative isolation, but also has 
stated that he maintains contact with his step-children.  No 
other of the Veteran's psychologists or counselors has 
reported that he has total occupational and social 
impairment.  Given these findings, the Board assigns little 
weight to the June 2007 examiner's conclusion that he is so 
impaired.  

Also, the Veteran's disability does not warrant an 
extraschedular rating.  An extraschedular rating may be 
applied in exceptional cases involving marked interference 
with employment or frequent hospitalizations.  38 C.F.R. 
§ 3.321.  As outlined by the Court of Appeals for Veterans 
Claims (Court), the Board uses a three-step inquiry to 
determine whether an extraschedular rating is appropriate; 
"initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to 
evaluate the Veteran's disability.  The Diagnostic Code 
includes the specific manifestations of the Veteran's PTSD, 
namely his occupational and social impairment, sleeping 
problems, and difficulty in establishing and maintaining 
effective relationships.  The Veteran has been retired from 
his job in the automotive industry since 1996.  While the 
Veteran reported that he retired in part to on the job 
stress, occupational and social impairment with occasional 
decrease in work efficiency is contemplated under a 30 
percent rating.  There is also no evidence of any PTSD 
related hospitalizations.

As the Veteran's service-connected PTSD has not resulted in a 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, difficulty in understanding complex 
commands, impairment of memory, or impaired judgment and 
thinking, the Board concludes that the criteria for an 
initial rating of 50 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.7, 4.41, 4.130, DC 9411.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA has met its duty to notify for this claim.  Service 
connection for this issue was granted in a July 2007 rating 
decision.  The Veteran is now appealing the downstream issue 
of the initial rating that was assigned.  Therefore, 
additional VCAA notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1131 (Fed. Cir. 2007), Dunlop v. Nicholson, 21 Vet. App. 112 
(2007).  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, it appears that all identified information has been 
associated with the claims file, as the RO has obtained the 
Veteran's service treatment records, records of his post-
service VA treatment, and records of his treatment at the 
Chattanooga Vet Center.  The Veteran himself supplied 
information from his private psychologist.  The Veteran was 
afforded a VA compensation and pension examination.  The 
Board notes that the evidence already of record is adequate 
to allow resolution of the appeal.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

An initial rating higher than 30 percent for PTSD is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


